EXHIBIT 10.1
 
CONVERSION AND SUBSCRIPTION AGREEMENT


THIS AGREEMENT is made as of December 28, 2012, by and between NEWPORT GOLD,
INC., a Nevada corporation (the “Company”), and ALEX JOHNSTON, an individual
(the “Subscriber”).


RECITALS


WHEREAS, as of December 1, 2012, Derek Bartlett (“Bartlett) is owed U.S.
$370,927 from the Company for accrued officer salaries (the “Bartlett Debt”);


WHEREAS, through an Assignment Agreement dated as of the date hereof, Bartlett
assigned the Bartlett Debt to the Subscriber (the “Assigned Bartlett Debt”);


WHEREAS, the Subscriber has agreed to convert the Assigned Bartlett Debt into
18,546,350 shares of common stock of the Company (the “Shares”), and the Company
has agreed to issue the Shares to the Subscriber, in full and complete payment
and settlement of the Assigned Bartlett Debt;


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Conversion and Share Subscription.  The Subscriber hereby agrees to
the convert the Assigned Bartlett Debt into the Shares, and the Company hereby
agrees to issue the Shares to the Subscriber, in full and complete settlement of
the Assigned Bartlett Debt.


2.           Effect of Conversion and Share Subscription.  The Subscriber agrees
that, upon execution of this Agreement and delivery of the stock certificates
evidencing the Shares, the Assigned Bartlett Debt and any and all amounts due or
accrued to the Subscriber for the Assigned Bartlett Debt, are forever cancelled
and the obligations of the Company thereunder are considered satisfied in full.


3.           Representations, Warranties and Covenants of Subscriber.  The
Subscriber represents, warrants and agrees as follows:


(a)          The Subscriber understands that the Shares are being offered and
sold to the Subscriber in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Shares.
 
 
1

--------------------------------------------------------------------------------

 


(b)           The Subscriber is not a U.S. Person (as defined below) and is not
acquiring the Shares for the account or benefit of a U.S. Person.  A U.S. Person
means any one of the following:
 
(i)   
Any natural person resident in the United States;



(ii)   
Any partnership or corporation organized or incorporated under the laws of the
United States;



(iii)   
Any estate of which any executor or administrator is a U.S. person;



(iv)   
Any trust of which any trustee is U.S. person;



(v)   
Any agency or branch of a foreign entity located in the United States;



(vi)   
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



(vii)   
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 
(viii)   
Any partnership or corporation if (A) organized or incorporated under the laws
of any foreign jurisdiction; and (B) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized, incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 



(c)          The Subscriber acknowledges that at the time of the origination of
contact concerning this Agreement and the date of the execution and delivery of
this Agreement, the Subscriber was outside of the United States.


(d)          The Subscriber will not, during the period commencing on the date
of issuance of the Shares and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.


(e)          The Subscriber will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


(f)           Neither the Subscriber nor or any person acting on his/her/its
behalf has engaged, nor will engage, in any “directed selling efforts” as that
term is defined in Rule 902 of Regulation S to a U.S. Person with respect to the
Shares and the Subscriber and any person acting on his/her/its behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 


(g)          The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(h)          Neither the Subscriber nor any person acting on his/her/its behalf
has undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Subscriber agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(i)           The Subscriber agrees to resell the Shares only in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to the Shares unless in compliance
with the Securities Act.


(j)           The Subscriber understands that any and all certificates
representing the Shares and any and all securities issued in replacement thereof
or in exchange therefor shall bear a legend to the effect that transfer of the
Shares is prohibited except in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration; and that hedging transactions may not be conducted
unless in compliance with the Securities Act.


(k)          The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
(l)           The Subscriber acknowledges that the Subscriber has had the
opportunity to ask questions of, and receive answers from the Company or any
person acting on its behalf concerning the Company and its business and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been acquired by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by the Subscriber.  In connection therewith, the Subscriber acknowledges that
the Subscriber has had the opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management or any person
acting on its behalf.  The Subscriber has received and reviewed all the
information, both written and oral, that it desires.  Without limiting the
generality of the foregoing, the Subscriber has been furnished with or has had
the opportunity to acquire, and to review, (i) copies of the Company’s most
recent Annual Report on Form 10-K filed with the SEC and any Form 10-Q and Form
8-K filed thereafter (the “SEC Filings”), and other publicly available
documents, and (ii) all information, both written and oral, that it desires with
respect to the Company’s business, management, financial affairs and prospects.
In determining whether to make this investment, the Subscriber has relied solely
on the Subscriber’s own knowledge and understanding of the Company and its
business based upon the Subscriber’s own due diligence investigations and the
information furnished pursuant to this paragraph.  The Subscriber understands
that no person has been authorized to give any information or to make any
representations which were not furnished pursuant to this paragraph and the
Subscriber has not relied on any other representations or information.
 
 
3

--------------------------------------------------------------------------------

 


(m)         The Subscriber has all requisite legal and other power and authority
to execute and deliver this Agreement and to carry out and perform the
Subscriber’s obligations under the terms of this Agreement.  This Agreement
constitutes a valid and legally binding obligation of the Subscriber enforceable
in accordance with its terms.


(n)         To the extent the Subscriber deems necessary, the Subscriber has
reviewed with the Subscriber’s own tax advisors the tax consequences of this
investment and the transactions contemplated by this Agreement.  The Subscriber
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Subscriber understands that the
Subscriber (and not the Company) shall be responsible for the Subscriber’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.


(o)         The Subscriber is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by persons previously not known to the Subscriber in
connection with investment securities generally.


(p)         The Subscriber understands that the Company is under no obligation
to register the Shares under the Securities Act, or to assist the Subscriber in
complying with the Shares Act or the securities laws of any state of the United
States or of any foreign jurisdiction.


(q)         The Subscriber (i) is experienced in making investments of the kind
described in this Agreement, (ii) has the financial ability to bear the economic
risk of his/her/its investment, has adequate means for providing for his/her/its
current needs and personal contingencies and has no need for liquidity with
respect to his/her/its investment in the Company, and (iii) has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the prospective investment in the Shares.  The
Subscriber is acquiring the Shares for his/her/its own account for investment
and not with a view to resale or other distribution.


(r)          The Subscriber is not an underwriter of, or dealer in, the Shares,
and the Subscriber is not participating, pursuant to a contractual agreement, in
the distribution of the Shares.


(s)         The Subscriber agrees that any resale of the Shares during the
“distribution compliance period” as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  The Subscriber will not offer to sell or sell the Shares in any
jurisdiction unless the Subscriber obtains all required consents, if any.
 
(t)          The Subscriber understands and agrees that the Company will refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 


(u)         There are no actions, suits, proceedings or investigations pending
against the Subscriber or the Subscriber’s properties before any court or
governmental agency (nor, to the Subscriber’s knowledge, is there any threat
thereof) which would impair in any way the Subscriber’s ability to enter into
and fully perform the Subscriber’s commitments and obligations under this
Agreement or the transactions contemplated hereby.


(v)         The execution, delivery and performance of and compliance with this
Agreement, and the issuance of the Shares will not result in any material
violation of, or conflict with, or constitute a material default under, any of
Subscriber’s articles of incorporation or bylaws, if applicable, or any of the
Subscriber’s material agreements nor result in the creation of any mortgage,
pledge, lien, encumbrance or charge against any of the assets or properties of
the Subscriber or the Shares.


(w)         Subscriber acknowledges that the Shares are speculative and involve
a high degree of risk and that the Subscriber can bear the economic risk of the
purchase of the Shares, including a total loss of his/her/its
investment.  Subscriber acknowledges that he/she/it has carefully reviewed and
considered the factors described under “Risk Factors” in the Company’s SEC
Filings.
 
(x)          The Subscriber recognizes that no federal, state or foreign agency
has recommended or endorsed the purchase of the Shares.
 
(y)         This Agreement does not contain any untrue statement of a material
fact concerning the Subscriber.


4.           Representations and Warranties of the Company.  The Company
represents and warrants to the Subscriber as follows:


(a)          The Company has been duly organized and is validly existing as a
corporation under the laws of the State of Nevada.


(b)          The Company has all such power and authority to enter into, deliver
and perform this Agreement.


(c)          The Company has not offered the Shares covered by this Agreement to
any person in the United States or to any U.S. Person or for the account or
benefit of any U.S. Person.


(d)          In regard to this Agreement, the Company has not conducted any
“directed selling efforts” as that term is defined in Rule 902 of Regulation S,
nor has the Company conducted any general solicitation relating to the offer and
sale of the Shares to persons resident within the United States.


(e)          All necessary action has been duly and validly taken by the Company
to authorize the execution, delivery and performance of this Agreement by the
Company, and the issuance of the Shares to be issued by the Company pursuant to
this Agreement, and this Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
 
 
5

--------------------------------------------------------------------------------

 


5.            Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company, its officers, directors, managers, employees,
shareholders, members and affiliates, and any person acting on behalf of the
Company, from and against any and all damage, loss, liability, cost and expense
(including reasonable attorneys’ fees) which any of them may incur by reason of
the failure by the Subscriber to fulfill any of the terms and conditions of this
Agreement, or by reason of any breach of the representations and warranties made
by the Subscriber herein, or in any other document provided by the Subscriber to
the Company. All representations, warranties and covenants of each of the
Subscriber and the Company contained herein shall survive the date of this
Agreement.


6.            Miscellaneous.


(a)          This Agreement is binding upon and inures to the benefit of the
parties hereto and to their respective heirs, executors, administrators, legal
representatives, successors and assigns.


(b)          This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
written execution by all parties.


(c)          This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Nevada.


(d)          Subscriber acknowledges that it has been advised to consult with
his/her/its own attorney regarding this Agreement and Subscriber has done so to
the extent that Subscriber deems appropriate.


(e)          This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  Delivery of a facsimile or electronic signature shall
be deemed to constitute delivery of an original signature.


[signature page follows]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.
 

 
THE COMPANY:
 
NEWPORT GOLD, INC.
           
By:
/s/ Derek Bartlett     Name: Derek Bartlett     Title:  President  




 
THE SUBSCRIBER:
         
 
By:
/s/ Alex Johnston       ALEX JOHNSTON              
Address:
 
Ocean Sky 29-D – Torra B
Coco Del Mar
Panama City, Panama
 

 
 
 7

--------------------------------------------------------------------------------